ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Diane E. Hopkins committed unprofessional conduct warranting public discipline, namely, failure to maintain proper trust account records, failure to satisfy a money judgment, failure to cooperate with the investigation of these matters, and failure to file and pay federal and state individual income tax returns for an 8-year period; and
WHEREAS, the respondent has admitted the allegations of the petition with the exception of the specific dollar amounts of taxes owed as set out in the petition, although admitting some financial obligation to the taxing authorities, has waived any rights she has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is an 18-month suspension from the practice of law, that the reinstatement hearing provided for in Rule 18 not be waived, and that any reinstatement be conditioned upon respondent’s payment of $900 plus interest in costs, compliance with Rule 26, successful completion of the professional responsibility examination pursuant to Rule 18(e), and satisfaction of the Continuing Legal Education requirements pursuant to Rule 18(e); and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to discipline;
IT IS HEREBY ORDERED that respondent Diane E. Hopkins is suspended from the practice of law for a period of 18 months and that any reinstatement is conditioned upon compliance with the recommended conditions set out above.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice